           Case 1:19-cr-00383-SHS Document 40 Filed 01/07/21 Page 1 of 3


AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York
By: MELISSA A. CHILDS
Assistant United States Attorney
86 Chambers Street
New York, New York 10007
Telephone No.: (212) 637-2711
Fax No.:        (212) 637-2717
Email: melissa.childs@usdoj.gov

    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK

    UNITED STATES OF AMERICA,

                               Judgment Creditor,

                 v.                                                 19 CR 383-01 (SHS)

    LORRAINE SHANLEY,                                               APPLICATION FOR WRIT OF
                                                                    GARNISHMENT
                               Defendant and
                               Judgment-Debtor,

                               and

    NEW YORK CITY POLICE PENSION FUND,

                               Garnishee.


        The United States of America, by and through its attorney, Audrey Strauss, Acting United

States Attorney for the Southern District of New York, applies, pursuant to 28 U.S.C. § 3205(b)(1),

for a Writ of Garnishment upon the judgment entered against defendant Lorraine Shanley, whose

social security number is ***-**-2976, and last known address is in Staten Island, New York. 1

Shanley pled guilty to bank fraud and filing false tax returns concerning her theft of substantial




1
 Pursuant to Fed. R. Crim. P. 49.1, the defendant’s social security number has been redacted to the last four
digits and the home address has been redacted to the city and state to prevent public disclosure. Upon
request of the court, the full social security number and address will be provided in camera.

                                                USA Ex Parte Application for Writ of Garnishment – Page 1
          Case 1:19-cr-00383-SHS Document 40 Filed 01/07/21 Page 2 of 3


funds from a charitable organization, which resulted in losses of $406,851 to Survivors of the

Shield and $103,983 to the Internal Revenue Service. See Judgment (Dkt. 32). The Court entered

judgment against Shanley on January 14, 2020 in the amount of $511,534, plus interest accruing

at 1.55%. Id. As of January 7, 2021, Shanley has paid $290,700 and owes the remaining balance

of $$224,392.29. 2 More than 30 days has elapsed since demand for payment of the debt was made,

yet the balance has not been paid.

        Pursuant to 18 U.S.C. § 3613(c), upon entry of judgment, a lien arose against all of

Shanley’s property and rights to property. The Crime Victim Rights Act requires the Court and

the attorneys for the government to ensure that victims are accorded certain rights, including the

right to full and timely restitution as provided in law. See 18 U.S.C. §§ 3771(a)(6), (b)(1), and

(c)(1). As mandated by Congress, the government has a statutory duty to collect restitution owed

to crime victims and many cumulative civil and criminal enforcement remedies available to do so.

See 18 U.S.C. §§ 3612, 3613, 3613A, 3614, 3664, and 3771; and 28 U.S.C. §§ 1651, and 3001-

3008.

        To enforce the judgment, the United States requests that a writ of garnishment be issued

for service upon the garnishee. The name and address of the garnishee and its authorized agent is:

                        New York City Police Pension Fund
                        Legal Department
                        233 Broadway, 25th Floor
                        New York, New York 10279




2
  The judgment included a payment schedule that required Shanley to pay a $700 special assessment
immediately and a lump sum payment of $290,000 toward restitution within 30 days. Judgment, p. 8. The
judgment also included a special condition of supervision that requires her to “make payments toward of
the restitution in monthly installments of 20% of her gross monthly income to commence 30 days after
release from prison.” Id. at 6. Shanley is currently in residential reentry management until November 2021.
See Bureau of Prisons Inmate Locator at www.bop.gov/inmateloc (visited December 3, 2020).

                                               USA Ex Parte Application for Writ of Garnishment – Page 2
          Case 1:19-cr-00383-SHS Document 40 Filed 01/07/21 Page 3 of 3


The United States believes the garnishee to be in possession, custody, or control of substantial

nonexempt property belonging to or due Shanley, including but not limited to nonexempt

disposable earnings. 3

        After the garnishee has been served, pursuant to 28 U.S.C. § 3202(c), the United States

will serve Shanley and each person whom the United States has reasonable cause to believe has

an interest in the property subject to the writ of garnishment. The attached Writ of Garnishment

satisfies the requirements of 28 U.S.C. § 3205.

Dated: New York, New York
       January 7, 2021

                                                Respectfully submitted,

                                                AUDREY STRAUSS
                                                Acting United States Attorney


                                        By:     /s/ Melissa A. Childs
                                                MELISSA A. CHILDS
                                                Assistant United States Attorney
                                                86 Chambers Street, 3rd Floor
                                                New York, New York 10007
                                                Tel.: (212) 637-2711
                                                E-mail: melissa.childs@usdoj.gov




3
 “Earnings” means compensation paid or payable for personal services, whether denominated as wages,
salary, commission, bonus, or otherwise, and includes periodic payments to a pension or retirement
program. “Disposable earnings” means that part of earnings remaining after all deductions required by law
have been withheld. “Nonexempt disposable earnings” means 25 percent of disposable earnings. 28 U.S.C.
§§ 3002(5)-(6) and (9) (same as Section 302 of the Consumer Credit Protection Act, 15 U.S.C. § 1672).

                                              USA Ex Parte Application for Writ of Garnishment – Page 3
